       Case 2:20-cv-00788-ECM-JTA Document 28 Filed 04/06/21 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE MIDDLE DISTRICT OF ALABAMA
                                NORTHERN DIVISION

MARCUS ORLANDO TAITE, also known as )
DRELIJAH J. MUHAMMAD-ALI,           )
                                    )
      Plaintiff,                    )
                                    )
      v.                            )                          CIV. ACT. NO. 2:20-cv-788-ECM
                                    )                                     (WO)
11th Cir. U.S. District,            )
                                    )
      Defendant.                    )

                                                  ORDER

        Now pending before the Court is the “Judicial Notice” filed by the Plaintiff. (Doc.

27). The Court construes the notice as a motion in which the Plaintiff appears to assert that

the judgment previously entered in this case violates 28 U.S.C. § 1691.1 (Doc. 27). The

Court previously denied the Plaintiff’s motions for relief from judgment pursuant to Fed.

R. Civ. P. 59(e) and (60). (Docs. 24 and 26). In the present motion, the Plaintiff suggests

there are deficiencies in the prior orders of the Court, but he does not identify any errors of

law or fact, and the Court has not discerned any. Accordingly, it is

        ORDERED that the Plaintiff’s motion (doc. 27) is DENIED.

        This case is closed.

        Done this 6th day of April, 2021.

                                               /s/ Emily C. Marks
                                         EMILY C. MARKS
                                         CHIEF UNITED STATES DISTRICT JUDGE

1
 28 U.S.C. § 1691 requires that “[a]ll writs and process issuing from a court of the United States shall be
under the seal of the court and signed by the clerk thereof.”
